     ANNUAL VARIABLE PAY PLAN SCOUT INVESTMENTS/LEADERSHIP 40J

JANUARY 1, 2014 – DECEMBER 31, 2014



ELIGIBILITY




Participation in the plan is open to UMB associates in the following job titles
and Location:



  · CEO – Scout Investments




Newly hired or promoted associates are eligible to participate at either the
start of the next performance period, as of their start date, or as defined in
the plan document, whichever is applicable and determined by management.
Prorated quotas, account assignment to be provided by your direct manager as
soon as practical from the job start date.

Job titles may be added and/or modified throughout the plan year and reflected
accordingly on this plan document. In cases where there may be a variation of
eligible job title compared to title of record, OE Compensation will confirm
eligibility under this plan prior to any payout.



AWARD CALCULATIONS






The goals specific to our success include:




Financial 80% (Department)    UMBF Net Income 10%           ·    revenue target
at target – 20%             · drive performance           ·    net Income
Pre-allocation at target – 60%     




Net In-flows at target (10%)




·      for funds and separate accounts   ·      Scout net flows at target  

Below is an “Example of the Calculation” based on achievement of the specific
goal(s):

        Award At          Base Salary    Percent of Base        Payout %   
Payout $          Target          $415,000    125%    $518,750    113.5%   
$588,781 


This plan is payable on an annual basis and is awarded as soon as calculations
and approvals can be reasonably accomplished subsequent to the close of the
measurement period or the performance period, but no later than two and one-half
months after the end of such period.



The performance period of this plan is annual.




Page 1 of 3

--------------------------------------------------------------------------------



GENERAL PLAN GUIDELINES




I.      Eligibility:     To be eligible for any type of award, an associate must
meet all the following criteria:     ·      May not be a participant in any
other non-discretionary plan of the Company;     ·      For plan payments paid
within the calendar year, associates must be actively employed and in good
standing on the last business day of the performance period, as defined in the
award calculation section, to be eligible to receive plan payments.     ·     
For plan payments paid after December 31, an associate must be actively employed
and in good standing as of 12/31, or last business day prior to 12/31.     ·   
  For all plan payments, associates must remain in good standing with respect to
their employment with the Company to be eligible to receive plan payments.     
o      Unless otherwise stated in this Plan document, good standing means the
associate is not on a written warning.     ·      Must not achieve performance
results through inappropriate means.     ·      In situations where an associate
retires (per UMB criteria) or becomes deceased, the plan will pay thru last day
worked.     If applicable:     ·      Must be appropriately licensed to sell
investment & insurance products.     ·      For trailing incentive/commission
payments paid after the initial plan year, associates must be actively employed
on the date of disbursement.     ·      If, at time of termination, draw or
estimated prepaid incentive payments received exceed calculated plan earnings,
the final earned payment as calculated will be applied to the debt with any
remainder paid to associate on the regular pay schedule. If final earnings do
not cover debt, the associate may be required to establish a repayment plan.  
II.      Administration: This award opportunity is administered by the
Line-of-Business Expense Control Head (LOBEC) and/or Plan Owner,
Line-of-Business Finance Manager and Finance or other calculating party under
the direction of the Management Committee of UMBFC. Decisions of the LOBEC or
its delegate regarding this opportunity, participants therein or payments due
hereunder, are final and binding on all parties. In the event that the associate
disagrees with the award provided, or believes that an award is due when none is
declared, that associate shall have the right to request the LOBEC or its
delegate to review the determination which was made. Upon conclusion of the
review by the LOBEC or its permitted delegate, the associate shall be informed
of the final decision, and shall have no further right to review or appeal.    
Any award that is earned can be offset positively/negatively based on a
qualitative assessment of overall performance in compliance with UMBFC standards
and U.S. regulatory requirements. This qualitative assessment includes but is
not limited to adherence and demonstrated practice using a Servant Leader
mindset of UMBFC Values, Policies, TUCE, Teamwork, Diversity & Inclusion,
Management or Leadership Impact and Regulatory & Risk requirements.     To help
prevent fraud and excessive risk or other harmful activities, UMB reserves the
right, to the extent permitted by applicable law, at any time during a
three-year period following the date that an associate receives an “Award” under
this Plan, to reduce, withhold or cancel up to 100% of such Award (if it has not
already been made) and/or to direct the repayment and return up to 100% of such
Award (if it has already been made), under the following circumstances:  

Page 2 of 3

--------------------------------------------------------------------------------

·      The financial result or operating metric or other performance measurement
used to determine if the “Award” is payable and/or compute the amount of such
Award is subsequently found to be inaccurate or incomplete (irrespective of
whether the inaccuracy requires a restatement of the Company’s financial
statements); or   ·      The associate has been found to have engaged in
illegal, dishonest, fraudulent or intentional misconduct that caused the amount
of Award to be larger than it would have been in the absence of such illegal,
dishonest, fraudulent or intentional misconduct.  

Additional provisions of the Plan and examples of how they apply can be found in
the “Frequently Asked Questions (FAQ), Annual Variable Pay Plan” provided by
your manager or on the UMB intranet.

III.      Timing of Payouts: Payment of this plan occurs as soon as calculations
and approvals can reasonably be accomplished subsequent to the close of the
measurement period or the performance period, but no later than two and one-half
months after the end of such period. The Company shall withhold from any amount
payable under the plan, all taxes and other amounts required to be withheld by
any federal, state or local government.   IV.      Creation or Modification of a
Plan: The creation and modification of this plan will be a collaborative effort
between the business unit leadership, the division/line Finance Manager, and the
Organizational Effectiveness (OE) Compensation department. During the
creation/modification of the plan the corporate Finance team will be brought in
during the initial phases to determine the availability of the data to be used
in the calculation and payment of the plan. Upon completion, the plan will be
approved by the line of business leadership, the line Finance Manager, the
appropriate LOBEC head and the OE Compensation department.   V.      General
Provisions: This plan does not create or constitute a contract for continued
employment of the participant with UMBFC. UMBFC reserves the right to amend,
modify, or discontinue all or any part of this compensation opportunity at any
time without prior notification. No right or benefit under this opportunity
shall be subject to anticipation, alienation, assignment, sale, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, assign, sell,
pledge, encumber or charge the same shall be void, and such right or benefit
shall terminate. UMBFC may offset any claim it has against the participant
against any amount to which a participant may otherwise be entitled under this
opportunity, but rights hereunder shall otherwise not be subject to debt or
liabilities of the participant.  

Page 3 of 3

--------------------------------------------------------------------------------